DETAILED ACTION
This is in response to applicant's communication filed on 06/18/2021, wherein:
Claim 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-5 and  7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-3, 5-6, and 10-15 of U.S. Patent No. US 10187755 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scopes are overlapped as presented below.

US 10187755 B2
Application 17351459
1. A computer implemented method for registering a specific area within a location in connection with a specific position of a receiver cluster defined by two or more wireless radio, sound and/or light-based receivers within the location for use by an electronic location identification and tracking system to determine the presence of an individual or asset at the location, said method comprising the steps of: 

a. installing a plurality of wireless radio, sound and/or light-based receivers (“Receivers”) at a location; 

b. electronically selecting two or more receivers but not all receivers from the plurality of installed Receivers to represent a specific area or specific spot within the location, wherein the selected two or more receivers defining a receiver cluster for use in determining a presence of a person or asset having a wireless beacon attached; 

c. electronically entering configuration or identification information for the two or more receivers selected for the receiver cluster and information regarding the specific area or specific spot within the location that the two or more receivers are installed at; 

d. electronically entering information regarding a minimum beacon signal strength threshold for each of the receivers in the receiver cluster 

e. electronically entering information regarding a minimum time duration that a receiver must receive a beacon signal exceeding a beacon signal strength threshold for each of the receivers in the receiver cluster in order for a receiver to be considered to have a receive a valid signal from a beacon associated with an asset or person; and 

f. storing the entered minimum time duration for each receiver, the entered minimum signal strength threshold for each receiver and the configuration or identification information for each receiver in the receiver cluster in an electronic database; wherein steps b. through 

e. are performed by an electronic location identification and tracking system in communication with the electronic database.

2. The computer implemented method for registering a specific area within a location of claim 1 wherein when a beacon signal is received by a receiver in the cluster of receivers that has a signal strength above the minimum signal strength threshold a presence determination is performed by the electronic location identification and tracking system and said method further comprising the steps of electronically entering instructions for handling any beacon signals received by the receiver that are below the minimum signal strength threshold or lack of received beacon signal by one or more receivers in the cluster during a presence determination through the electronic location identification and tracking system and storing the entered instructions in the electronic database.

3. The computer implemented method for registering a specific area within a location of claim 2 wherein the instructions are selected from one of the following group: (1) assigning a default or static value for each receiver in the cluster who did not receive a beacon signal that met the minimum signal strength threshold; or (2) discarding each receiver in the receiver cluster who did not receive a beacon signal that met the minimum signal strength threshold from any calculation performed by the electronic location identification and tracking system for the presence determination of an asset or person at the specific spot assigned to the receiver cluster.

5. A method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system, said method comprising the steps of: 

a. electronically receiving a beacon signal from a beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers of a plurality of wireless radio, sound and/or light-based receivers, wherein two or more receivers of the plurality of receivers form a receiver cluster associated with a specific area or spot within the location, wherein each receiver of the plurality of receivers only associated with one receiver cluster; 

b. electronically determining whether the beacon signal is from a known beacon; 

c. for each signal from a known beacon, electronically determining a signal strength for the signal received by the one or more receivers; 

d. averaging the signal strength received by each receiver in a specific receiver cluster and comparing the averaged signal strength to other average signal strengths for all other receiver clusters for the location; 
e. wherein for the receiver cluster having a highest average signal strength as determined in step d. electronically determining by an electronic location identification and tracking system that a specific spot are area associated with the receiver cluster having the highest average signal strength is the location where the asset or person is present.

6. A method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system, said method comprising the steps of: a. electronically receiving a beacon signal from a beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers of a plurality of wireless radio, sound and/or light-based receivers, wherein two or more receivers of the plurality of receivers form a receiver cluster associated with a specific area or spot within the location, wherein each receiver of the plurality of receivers only associated with one receiver cluster; b. electronically determining a signal strength for the signal received by the one or more receivers; c. electronically determining if a beacon signal was received by each wireless radio, sound and/or light-based receiver associated with a particular receiver cluster; d. wherein if a signal was not received or a received signal was below the preconfigured minimum signal strength by each receiver associated with the particular receiver cluster further comprising the step of either (i) using a static value for each receiver who did not receive a signal or received a signal below the minimum signal strength when calculating an average signal strength for the particular cluster, or (ii) calculating the average signal strength only from the receivers who received a signal having a signal strength above the preconfigured minimum signal strength.

10. The method for determining a presence of claim 8 wherein for each receiver in the particular cluster where the signal strength is above the preconfigured minimum signal strength value for the receiver further comprising the step of electronically determining if the signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time.

11. The method for determining a presence of claim 6 wherein where the signal strength is above the preconfigured minimum signal strength value for the receiver further comprising the step of electronically determining if the signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time.

12. A method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system, said method comprising the steps of: 

a. electronically receiving one or more signals containing identification information from at least one wireless beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers running an electronic location identification and tracking system application (“App”); 

b. electronically determining by the App whether each beacon signal received is from a beacon whose identifier is previously programmed into the App; 

c. for each known beacon signal received by the App, electronically querying a database to electronically receive asset or person properties for each known beacon and to electronically receive location properties for the one or more receivers, wherein the location properties include information on the number and identity of wireless radio, sound and/or light-based receivers grouped as a particular cluster of receivers for the particular area within the location; 

d. electronically determining by the App if a signal was received from each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers; 

e. wherein if a signal was received by each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers in step (d), electronically determining a signal strength for each beacon signal received by the one or more receivers; 

f. electronically determining an average signal strength from all of the signal strengths received in step (e); and 

g. electronically comparing the average signal strength to a preconfigured minimum signal strength value for the particular area or particular cluster of receivers.

13. The method for determining presence of an asset or person of claim 12 wherein if the average signal strength is above the preconfigured minimum signal strength value the asset or person is considered present at the particular area within the location associated with the particular cluster of receivers.

14. The method for determining a presence of an asset or person of claim 12 wherein where the average signal strength is above the preconfigured minimum signal strength value further comprising the step of electronically determining if the average signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time.

15. The method for determining a presence of an asset or person of claim 12 wherein if a signal was not received by each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers in step (d) further comprising the step of either (i) using a static value for each missing receiver who did not receive a signal when calculating an average signal strength for the beacon signals of the beacons within proximity of a particular cluster of receivers, or (ii) calculating the average signal strength from the beacon signals received from the wireless radio, sound and/or light-based receivers associated with the particular cluster of receivers.
1. A method for registering a location with an electronic location identification and tracking system, said method comprising the steps of: 

a. installing a plurality of wireless radio, sound and/or light-based receivers at a location (see limitation a of US 10187755 B2 – claim 1); 

b. electronically entering configuration information for each wireless radio, sound and/or light-based receiver and information regarding a specific spot within the location that each receiver is installed in an electronic location identification and tracking system (see limitation c of US 10187755 B2 – claim 1); and 

c. electronically defining clusters of wireless radio, sound and/or light-based receivers from the plurality of wireless radio, sound and/or light-based receivers by the electronic location identification and tracking system (see limitation b and preamble of US 10187755 B2 – claim 1).

2. The method for registering a location of claim 1 further comprising the steps of electronically entering information regarding a minimum beacon signal strength threshold for each of the receivers in a cluster of receivers defined in step (c) through the electronic location identification and tracking system and storing the entered minimum signal strength thresholds in the electronic database (see limitation d and preamble of US 10187755 B2 – claim 1).

3. The method for registering a location of claim 2 wherein when a beacon signal is received by a receiver in the cluster of receivers that has a signal strength above the minimum signal strength threshold a presence determination is performed by the electronic location identification and tracking system and said method further comprising the steps of electronically entering instructions for handling any beacon signals received by the receiver that are below the minimum signal strength threshold or lack of received beacon signal by one or more receivers in the cluster during a presence determination through the electronic location identification and tracking system and storing the entered instructions in the electronic database (see claim 2 of US 10187755 B2).

4. The method for registering a location of claim 3 wherein the instructions are selected from one of the following group: (1) automatically considering that an asset or person associated with the beacon signal is not present at the specific spot assigned to the receiver cluster; (2) assigning a default or static value for each receiver in the cluster who did not receive a beacon signal that met the minimum signal strength threshold; or (3) discarding each receiver in the receiver cluster who did not receive a beacon signal that met the minimum signal strength threshold from any calculation performed by the electronic location identification and tracking system for the presence determination of an asset or person at the specific spot assigned to the receiver cluster (see claim 3 of US 10187755 B2).

5. The method for registering a location of claim 2 further comprising the step of electronically entering information regarding a minimum time duration that a receiver must receive a beacon signal having a beacon signal strength threshold for each of the receivers in the cluster of receivers defined in step (c) in order for a receiver to be considered to have a receive a valid signal from a beacon associated with an asset or person through the electronic location identification and tracking system and storing the entered minimum time duration for each receiver in the electronic database (see limitation e of US 10187755 B2 – claim 1).

7. The method for registering a location of claim 2 further comprising the step of electronically entering information regarding a minimum time duration that a receiver doesn't receive a beacon signal or a beacon signal that is below the beacon signal strength threshold for each of the receivers in the cluster of receivers defined in step (c) and storing the entered minimum time duration for each receiver in the electronic database (see limitation e-f of US 10187755 B2 – claim 1).

8. A method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system, said method comprising the steps of: 

a. electronically receiving a beacon signal from a beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers (see limitation a of US 10187755 B2 – claim 5);

b. electronically determining whether the beacon signal is from a known beacon (see limitation b of US 10187755 B2 – claim 5);

c. for each signal from a known beacon, electronically determining a signal strength for the signal received by the one or more receivers (see limitation c of US 10187755 B2 – claim 5); and 

d. wherein if the signal strength is above a preconfigured minimum signal strength value electronically determining by an electronic location identification and tracking system that the asset or person is present at the location associated with the receiver (see limitation d-e of US 10187755 B2 – claim 5).

9. The method for determining a presence of claim 8 wherein the one or more wireless radio, sound and/or light-based receivers is a plurality of receivers disposed throughout a location and wherein two or more of the receivers from the plurality of receivers are grouped together to define receiver clusters with cluster comprising two or more receivers that are not part of any other cluster, wherein the method further comprising the steps of electronically determining if a signal was received from the known beacon by each receiver associated within a particular cluster of receivers (see limitation a and preamble of US 10187755 B2 – claim 5).

10. The method for determining a presence of claim 9 wherein if the signal was received by each receiver associated within the particular cluster of receivers further comprising the step of electronically determining a signal strength for each beacon signal received by the one or more receivers (see limitation c of US 10187755 B2 – claim 5).

11. The method for determining a presence of claim 10 further comprising the step of electronically determining an average signal strength from all of the signal strengths determined from the signal received by the receivers from the particular cluster, where all of the signal strengths exceed the preconfigured minimum signal strength (see limitation d of US 10187755 B2 – claim 6).

12. The method for determining a presence of an asset or person of claim 11 wherein for the cluster of receivers having a highest average signal strength electronically determining that a particular spot within the location associated with the cluster of receiver having the highest average signal strength is the location where the asset or person is present (see limitation d of US 10187755 B2 – claim 5).

13. The method for determining a presence of claim 8 wherein where the signal strength is above the preconfigured minimum signal strength value for the receiver further comprising the step of electronically determining if the signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time (see US 10187755 B2 – claim 10).

14. The method for determining a presence of claim 11 wherein for each receiver in the particular cluster where the signal strength is above the preconfigured minimum signal strength value for the receiver further comprising the step of electronically determining if the signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time (see US 10187755 B2 – claim 11).

15. The method for determining a presence of claim 11 wherein if a signal was not received or a received signal was below the preconfigured minimum signal strength by each receiver associated with the particular cluster further comprising the step of either (i) using a static value for each receiver who did not receive a signal or a signal below the minimum signal strength when calculating an average signal strength for the particular cluster, or (ii) calculating the average signal strength only from the receivers who received a signal having a signal strength above the preconfigured minimum signal strength (see US 10187755 B2 – claim 15).

16. A method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system, said method comprising the steps of: 

a. electronically receiving one or more signals containing identification information from at least one wireless beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers running an electronic location identification and tracking system application ("App") (see limitation a of US 10187755 B2 – claim 12); 

b. electronically determining by the App whether each beacon signal received is from a beacon whose identifier is previously programmed into the App (see limitation b of US 10187755 B2 – claim 12); 

c. for each known beacon signal received by the App, electronically querying a database to electronically receive asset or person properties for each known beacon and to electronically receive location properties for the one or more receivers, wherein the location properties include information on the number and identity of wireless radio, sound and/or light-based receivers grouped as a particular cluster of receivers for the particular area within the location (see limitation c of US 10187755 B2 – claim 12); and 

d. electronically determining by the App if a signal was received from each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers (see limitation d of US 10187755 B2 – claim 12).

17. The method for determining a presence of an asset or person of claim 16 wherein if a signal was received by each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers in step (d) further comprising the steps of: (e) electronically determining a signal strength for each beacon signal received by the one or more receivers;
 (f) electronically determining an average signal strength from all of the signal strengths received in step (e); and (g) electronically comparing the average signal strength to a preconfigured minimum signal strength value for the particular area or particular cluster of receivers (see US 10187755 B2 – claim 12).

18. The method for determining presence of an asset or person of claim 17 wherein if the average signal strength is above the preconfigured minimum signal strength value the asset or person is considered present at the particular area within the location associated with the particular cluster of receivers (see US 10187755 B2 – claim 13).

19. The method for determining a presence of an asset or person of claim 17 wherein where the average signal strength is above the preconfigured minimum signal strength value further comprising the step of electronically determining if the average signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time (see US 10187755 B2 – claim 14).

20. The method for determining a presence of an asset or person of claim 16 wherein if a signal was not received by each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers in step (d) further comprising the step of either (i) using a static value for each missing receiver who did not receive a signal when calculating an average signal strength for the beacon signals of the beacons within proximity of a particular cluster of receivers, or (ii) calculating the average signal strength from the beacon signals received from the wireless radio, sound and/or light-based receivers associated with the particular cluster of receivers  (see US 10187755 B2 – claim 15).


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, 7, 11-13, 15, and 17-21 of U.S. Patent No. US 11044586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scopes are overlapped as presented below.
	
US 11044586 B2
Application 17351459
1. A method for registering a specific fixed area or specific spot within a location for use by an electronic location identification and tracking system in determining the presence of an individual or asset at the location, said method comprising the steps of:

a. installing a plurality of wireless radio, sound and/or light-based receivers at fixed spots within a location; 

b. electronically selecting two or more receivers but not all receivers from the plurality of receivers installed in step a. to permanently represent a specific fixed area or specific fixed spot within the location, wherein the selected two or more receivers defining a receiver cluster; 

c. electronically entering configuration or identification information for the two or more receivers selected for the receiver cluster and information regarding the specific fixed area or specific fixed spot within the location that the two or more receivers are installed at; 

d. electronically entering information regarding a minimum beacon signal strength threshold for each of the receivers in the receiver cluster, wherein the minimum beacon signal strength represents a threshold for determining whether a valid signal is received by the receiver from a beacon associated with an asset or person; and 

e. electronically entering information regarding a minimum time duration that a receiver must receive a beacon signal exceeding a beacon signal strength threshold for each of the receivers in the receiver cluster in order for a receiver to be considered to have received a valid signal from a beacon associated with an asset or person.

3. The method for registering a specific area or specific spot within a location of claim 2 wherein when a beacon signal is received by a receiver in the cluster of receivers that has a signal strength above the minimum signal strength threshold a presence determination is performed by the electronic location identification and tracking system and said method further comprising the steps of electronically entering instructions for handling any beacon signals received by the receiver that are below the minimum signal strength threshold or lack of received beacon signal by one or more receivers in the cluster during a presence determination through the electronic location identification and tracking system and storing the entered instructions in the electronic database.

4. The method for registering a specific area or specific spot within a location of claim 3 wherein the instructions are selected from one of the following group: (1) automatically considering that an asset or person associated with the beacon signal is not present at the specific fixed spot assigned to the receiver cluster; (2) assigning a default or static value for each receiver in the cluster who did not receive a beacon signal that met the minimum signal strength threshold; or (3) discarding each receiver in the receiver cluster who did not receive a beacon signal that met the minimum signal strength threshold from any calculation performed by the electronic location identification and tracking system for the presence determination of an asset or person at the specific fixed spot assigned to the receiver cluster.

5. The method for registering a specific area or specific spot within a location of claim 2 further comprising the step of electronically entering information regarding a minimum time duration that a receiver doesn't receive a beacon signal or a beacon signal that is below the beacon signal strength threshold for each of the receivers in the cluster of receivers defined in step (c) and storing the entered minimum time duration for each receiver in the electronic database.


7. The method for registering a specific area or specific spot within a location of claim 1 wherein the configuration or identification information for each receiver in a receiver cluster comprises a MAC address and a Name, wherein the Name is related to an area at the location and is the same for each receiver in the receiver cluster and the MAC address is unique to a specific receiver such that each receiver in the receiver cluster has a different MAC address.

11. A method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system, said method comprising the steps of: 

a1. installing a plurality of wireless radio, sound and/or light-based receivers at fixed spots within a location; 

a2. electronically receiving a beacon signal from a beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers of the plurality of wireless radio, sound and/or light-based receivers, wherein two or more receivers of the plurality of receivers form a receiver cluster permanently associated with a specific fixed area or fixed spot within the location, wherein each receiver of the plurality of receivers only associated with one receiver cluster; 

b. electronically determining whether the beacon signal is from a known beacon; 

c. for each signal from a known beacon, electronically determining a signal strength for the signal received by the one or more receivers; and 

d. electronically determining by an electronic location identification and tracking system that a specific fixed spot or fixed area permanently associated with a receiver cluster having a highest average signal strength as compared to all other receiver clusters is the location where the asset or person is present.

12. The method for determining a presence of claim 11 further comprising the step of electronically determining an average signal strength for a particular cluster from all of the signal strengths determined from the signal received by the receivers from the particular cluster.

15. The method for determining a presence of claim 11 wherein if a signal was not received or a received signal was below a preconfigured minimum signal strength from a receiver associated with the particular cluster further comprising the step of either (i) using a static value for each receiver who did not receive a signal or a signal below the minimum signal strength when calculating an average signal strength for the particular cluster, or (ii) calculating the average signal strength only from the receivers who received a signal having a signal strength above the preconfigured minimum signal strength.

17. A method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system, said method comprising the steps of: 

a1. installing a plurality of wireless radio, sound and/or light-based receivers at fixed spots within a location; wherein the plurality of receivers running an electronic location identification and tracking system application (“App”); a2 electronically receiving one or more signals containing identification information from at least one wireless beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers of the plurality of wireless radio, sound and/or light-based receivers; 

b. electronically determining by the App whether each beacon signal received is from a beacon whose identifier is previously programmed into the App; 

c. for each known beacon signal received by the App, electronically querying a database to electronically receive asset or person properties for each known beacon and to electronically receive permanent fixed location properties for the one or more receivers, wherein the permanent fixed location properties include information on the number and identity of wireless radio, sound and/or light-based receivers grouped as a particular cluster of receivers for the particular fixed area within the location; 

d. electronically determining an average signal strength for each particular cluster from all of the signals received for the cluster and electronically comparing the average signal strength to a preconfigured minimum signal strength value for the particular fixed area or particular cluster of receivers.

18. The method for determining a presence of an asset or person of claim 17 further comprising electronically determining a signal strength for each beacon signal received by the one or more receivers prior to determining the average signal strength for each particular cluster.

19. The method for determining presence of an asset or person of claim 18 wherein if the average signal strength is above the preconfigured minimum signal strength value the asset or person is considered present at the particular fixed area within the location associated with the particular cluster of receivers.

20. The method for determining a presence of an asset or person of claim 18 wherein where the average signal strength is above the preconfigured minimum signal strength value further comprising the step of electronically determining if the average signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time.

21. The method for determining a presence of an asset or person of claim 17 wherein if a signal was not received by each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers in step (d) further comprising the step of either (i) using a static value for each missing receiver who did not receive a signal when calculating an average signal strength for the beacon signals of the beacons within proximity of a particular cluster of receivers, or (ii) calculating the average signal strength from the beacon signals received from the wireless radio, sound and/or light-based receivers associated with the particular cluster of receivers.
1. A method for registering a location with an electronic location identification and tracking system, said method comprising the steps of: 

a. installing a plurality of wireless radio, sound and/or light-based receivers at a location (see limitation a of US 11044586 B2 - claim 1);

b. electronically entering configuration information for each wireless radio, sound and/or light-based receiver and information regarding a specific spot within the location that each receiver is installed in an electronic location identification and tracking system (see limitation c of US 11044586 B2 - claim 1); and 

c. electronically defining clusters of wireless radio, sound and/or light-based receivers from the plurality of wireless radio, sound and/or light-based receivers by the electronic location identification and tracking system (see limitation b of US 11044586 B2 - claim 1).

2. The method for registering a location of claim 1 further comprising the steps of electronically entering information regarding a minimum beacon signal strength threshold for each of the receivers in a cluster of receivers defined in step (c) through the electronic location identification and tracking system and storing the entered minimum signal strength thresholds in the electronic database (see limitation d of claim 1 and claim 2 of US 11044586 B2).

3. The method for registering a location of claim 2 wherein when a beacon signal is received by a receiver in the cluster of receivers that has a signal strength above the minimum signal strength threshold a presence determination is performed by the electronic location identification and tracking system and said method further comprising the steps of electronically entering instructions for handling any beacon signals received by the receiver that are below the minimum signal strength threshold or lack of received beacon signal by one or more receivers in the cluster during a presence determination through the electronic location identification and tracking system and storing the entered instructions in the electronic database (see claim 3 of US 11044586 B2).

4. The method for registering a location of claim 3 wherein the instructions are selected from one of the following group: (1) automatically considering that an asset or person associated with the beacon signal is not present at the specific spot assigned to the receiver cluster; (2) assigning a default or static value for each receiver in the cluster who did not receive a beacon signal that met the minimum signal strength threshold; or (3) discarding each receiver in the receiver cluster who did not receive a beacon signal that met the minimum signal strength threshold from any calculation performed by the electronic location identification and tracking system for the presence determination of an asset or person at the specific spot assigned to the receiver cluster (see claim 4 of US 11044586 B2).

5. The method for registering a location of claim 2 further comprising the step of electronically entering information regarding a minimum time duration that a receiver must receive a beacon signal having a beacon signal strength threshold for each of the receivers in the cluster of receivers defined in step (c) in order for a receiver to be considered to have a receive a valid signal from a beacon associated with an asset or person through the electronic location identification and tracking system and storing the entered minimum time duration for each receiver in the electronic database (see claim 5 of US 11044586 B2).

6. The method for registering a location of claim 1 wherein the configuration information for each receiver in a receiver cluster comprises a MAC address and a Name, wherein the Name is related to an area at the location and is the same for each receiver in the receiver cluster and the MAC address is unique to a specific receiver such that each receiver in the receiver cluster has a different MAC address  (see claim 7 of US 11044586 B2).

7. The method for registering a location of claim 2 further comprising the step of electronically entering information regarding a minimum time duration that a receiver doesn't receive a beacon signal or a beacon signal that is below the beacon signal strength threshold for each of the receivers in the cluster of receivers defined in step (c) and storing the entered minimum time duration for each receiver in the electronic database (see claim 5-6 of US 11044586 B2).

8. A method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system, said method comprising the steps of: a. electronically receiving a beacon signal from a beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers (see limitation a2 of US 11044586 B2 - claim 11); 

b. electronically determining whether the beacon signal is from a known beacon  (see limitation b of US 11044586 B2 - claim 11); 

c. for each signal from a known beacon, electronically determining a signal strength for the signal received by the one or more receivers (see limitation c of US 11044586 B2 - claim 11); and 

d. wherein if the signal strength is above a preconfigured minimum signal strength value electronically determining by an electronic location identification and tracking system that the asset or person is present at the location associated with the receiver (see limitation d of US 11044586 B2 - claim 11).

9. The method for determining a presence of claim 8 wherein the one or more wireless radio, sound and/or light-based receivers is a plurality of receivers disposed throughout a location and wherein two or more of the receivers from the plurality of receivers are grouped together to define receiver clusters with cluster comprising two or more receivers that are not part of any other cluster, wherein the method further comprising the steps of electronically determining if a signal was received from the known beacon by each receiver associated within a particular cluster of receivers (see US 11044586 B2 - claim 12).

10. The method for determining a presence of claim 9 wherein if the signal was received by each receiver associated within the particular cluster of receivers further comprising the step of electronically determining a signal strength for each beacon signal received by the one or more receivers  (see US 11044586 B2 - claim 11 and 12).

11. The method for determining a presence of claim 10 further comprising the step of electronically determining an average signal strength from all of the signal strengths determined from the signal received by the receivers from the particular cluster, where all of the signal strengths exceed the preconfigured minimum signal strength (see US 11044586 B2 - claim 15).

12. The method for determining a presence of an asset or person of claim 11 wherein for the cluster of receivers having a highest average signal strength electronically determining that a particular spot within the location associated with the cluster of receiver having the highest average signal strength is the location where the asset or person is present (see US 11044586 B2 - claim 11).

13. The method for determining a presence of claim 8 wherein where the signal strength is above the preconfigured minimum signal strength value for the receiver further comprising the step of electronically determining if the signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time (see US 11044586 B2 - claim 13).

14. The method for determining a presence of claim 11 wherein for each receiver in the particular cluster where the signal strength is above the preconfigured minimum signal strength value for the receiver further comprising the step of electronically determining if the signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time (see US 11044586 B2 - claim 13).

15. The method for determining a presence of claim 11 wherein if a signal was not received or a received signal was below the preconfigured minimum signal strength by each receiver associated with the particular cluster further comprising the step of either (i) using a static value for each receiver who did not receive a signal or a signal below the minimum signal strength when calculating an average signal strength for the particular cluster, or (ii) calculating the average signal strength only from the receivers who received a signal having a signal strength above the preconfigured minimum signal strength (see US 11044586 B2 - claim 15).

16. A method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system (see claim 17 of US 11044586 B2), said method comprising the steps of: 

a. electronically receiving one or more signals containing identification information from at least one wireless beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers running an electronic location identification and tracking system application ("App") (see limitation a2 of US 11044586 B2 – claim 17); 

b. electronically determining by the App whether each beacon signal received is from a beacon whose identifier is previously programmed into the App (see limitation b of US 11044586 B2 – claim 17);

c. for each known beacon signal received by the App, electronically querying a database to electronically receive asset or person properties for each known beacon and to electronically receive location properties for the one or more receivers, wherein the location properties include information on the number and identity of wireless radio, sound and/or light-based receivers grouped as a particular cluster of receivers for the particular area within the location (see limitation c of US 11044586 B2 – claim 17); and 

d. electronically determining by the App if a signal was received from each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers (see limitation d of US 11044586 B2 – claim 17).

17. The method for determining a presence of an asset or person of claim 16 wherein if a signal was received by each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers in step (d) further comprising the steps of: (e) electronically determining a signal strength for each beacon signal received by the one or more receivers; (f) electronically determining an average signal strength from all of the signal strengths received in step (e); and (g) electronically comparing the average signal strength to a preconfigured minimum signal strength value for the particular area or particular cluster of receivers  (see US 11044586 B2 – claim 17).

18. The method for determining presence of an asset or person of claim 17 wherein if the average signal strength is above the preconfigured minimum signal strength value the asset or person is considered present at the particular area within the location associated with the particular cluster of receivers  (see US 11044586 B2 – claim 19).

19. The method for determining a presence of an asset or person of claim 17 wherein where the average signal strength is above the preconfigured minimum signal strength value further comprising the step of electronically determining if the average signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time (see US 11044586 B2 – claim 20).

20. The method for determining a presence of an asset or person of claim 16 wherein if a signal was not received by each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers in step (d) further comprising the step of either (i) using a static value for each missing receiver who did not receive a signal when calculating an average signal strength for the beacon signals of the beacons within proximity of a particular cluster of receivers, or (ii) calculating the average signal strength from the beacon signals received from the wireless radio, sound and/or light-based receivers associated with the particular cluster of receivers (see US 11044586 B2 – claim 21).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 8-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (US 20110148602 A1).

Regarding claim 1, Goh discloses a method for registering a location with an electronic location identification and tracking system (abstract, Fig. 1, par. 0050-0051), said method comprising the steps of: 
a. installing a plurality of wireless radio, sound and/or light-based receivers at a location (Fig. 1 and par. 0028-0033 disclose plurality of receivers 108 and 110 installed for receiving ID information from hybrid RFID tag 104, therefore, receiver 108 and 110 are radio based receivers); 
b. electronically entering configuration information for each wireless radio, sound and/or light-based receiver and information regarding a specific spot within the location that each receiver is installed in an electronic location identification and tracking system (par. 0066-0067, 0072-0077 disclose associating location receiver with location ID and setting configuration parameter such as upper and lower signal strength threshold, therefore, the configuration information regarding to location ID and threshold is electronically enter); and 
c. electronically defining clusters of wireless radio, sound and/or light-based receivers from the plurality of wireless radio, sound and/or light-based receivers by the electronic location identification and tracking system (par. 0067: “The system will have a list of areas and each area will be given a location ID. Each SmartNODE 110 will be assigned with at least one location ID. Therefore, a group of SmartNODEs 110 will represent a location”).

Regarding claim 2, Goh discloses the method for registering a location of claim 1 further comprising the steps of electronically entering information regarding a minimum beacon signal strength threshold for each of the receivers in a cluster of receivers defined in step (c) through the electronic location identification and tracking system and storing the entered minimum signal strength thresholds in the electronic database (par. 0072-0077 disclose setting minimum signal strength threshold of receiver electronically).

Regarding claim 3, Goh discloses the method for registering a location of claim 2 wherein when a beacon signal is received by a receiver in the cluster of receivers that has a signal strength above the minimum signal strength threshold a presence determination is performed by the electronic location identification and tracking system (Goh – Fig. 11 and par. 0097-0103 disclose receiving signal by receiver for presence determination wherein the signal strength is above minimum threshold as discussed in par. 0072-0077) and said method further comprising the steps of electronically entering instructions for handling any beacon signals received by the receiver that are below the minimum signal strength threshold or lack of received beacon signal by one or more receivers in the cluster during a presence determination through the electronic location identification and tracking system and storing the entered instructions in the electronic database (Goh – par. 0072-0077 disclose accepting/rejecting signal based on signal strength threshold).

Regarding claim 4, Goh discloses the method for registering a location of claim 3 wherein the instructions are selected from one of the following group: (1) automatically considering that an asset or person associated with the beacon signal is not present at the specific spot assigned to the receiver cluster (Goh - Fig. 12A-12B and par. 0103-0104 disclose determining a subject in a certain location based on received signal from cluster); (2) assigning a default or static value for each receiver in the cluster who did not receive a beacon signal that met the minimum signal strength threshold; or (3) discarding each receiver in the receiver cluster who did not receive a beacon signal that met the minimum signal strength threshold from any calculation performed by the electronic location identification and tracking system for the presence determination of an asset or person at the specific spot assigned to the receiver cluster.

Regarding claim 8, Goh discloses a method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system (abstract), said method comprising the steps of: 
a. electronically receiving a beacon signal from a beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers (par. 0028-0031, Fig. 7 and par. 0057-0063, 0066-0069 disclose receiving RF signal from hybrid tag 104);
b. electronically determining whether the beacon signal is from a known beacon (par. 0066-0069 disclose associating location ID of smartNODE to hybrid tag to determine location of tag, therefore, the beacon signal with location id is a known beacon); 
c. for each signal from a known beacon, electronically determining a signal strength for the signal received by the one or more receivers (Fig. 11 and par. 0097-0103 disclose receiving signal by receiver for presence determination wherein the signal strength is above minimum threshold as discussed in par. 0072-0077); and 
d. wherein if the signal strength is above a preconfigured minimum signal strength value electronically determining by an electronic location identification and tracking system that the asset or person is present at the location associated with the receiver (Fig. 11 and par. 0097-0103 disclose receiving signal by receiver for presence determination wherein the signal strength is above minimum threshold as discussed in par. 0072-0077).

Regarding claim 9, Goh discloses the method for determining a presence of claim 8 wherein the one or more wireless radio, sound and/or light-based receivers is a plurality of receivers disposed throughout a location and wherein two or more of the receivers from the plurality of receivers are grouped together to define receiver clusters with cluster comprising two or more receivers that are not part of any other cluster (Fig. 1 and par. 0028-0036 disclose cluster of receiver 110 and receiver 108 in various location such as location 1 and location 2), wherein the method further comprising the steps of electronically determining if a signal was received from the known beacon by each receiver associated within a particular cluster of receivers (Fig. 11 and par. 0097-0103 disclose receiving signal by receiver cluster for presence determination).

Regarding claim 10, Goh discloses the method for determining a presence of claim 9 wherein if the signal was received by each receiver associated within the particular cluster of receivers further comprising the step of electronically determining a signal strength for each beacon signal received by the one or more receivers (Fig. 11 and par. 0097-0103 disclose receiving signal by receiver for presence determination wherein the signal strength is above minimum threshold as discussed in par. 0072-0077).

Regarding claim 11, Goh discloses the method for determining a presence of claim 10 further comprising the step of electronically determining an average signal strength from all of the signal strengths determined from the signal received by the receivers from the particular cluster, where all of the signal strengths exceed the preconfigured minimum signal strength (Fig. 11 and par. 0097-0103 disclose computing weighted average score of signal strength received above threshold as discussed in 0072-0077 and the signal strength is weighted based on weak or strong signal packet as discussed in par. 0082).

Regarding claim 12, Goh discloses the method for determining a presence of an asset or person of claim 11 wherein for the cluster of receivers having a highest average signal strength electronically determining that a particular spot within the location associated with the cluster of receiver having the highest average signal strength is the location where the asset or person is present (Fig. 11 and par. 0097-0103 disclose computing weighted average score of signal strength and the location with highest score is the current location).

Regarding claim 13, Goh discloses the method for determining a presence of claim 8, wherein where the signal strength is above the preconfigured minimum signal strength value for the receiver further comprising the step of electronically determining if the signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time (par. 0098 discloses a predetermined time duration that a receiver must receive beacon signal such as two min, wherein the signal strength above threshold is considered to be valid as discussed in 0072-0077).

Regarding claim 14, Goh discloses the method for determining a presence of claim 11, wherein for each receiver in the particular cluster where the signal strength is above the preconfigured minimum signal strength value for the receiver further comprising the step of electronically determining if the signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time (par. 0098 discloses a predetermined time duration that a receiver must receive beacon signal such as two min, wherein the signal strength above threshold is considered to be valid as discussed in 0072-0077).

Regarding claim 15. The method for determining a presence of claim 11 wherein if a signal was not received or a received signal was below the preconfigured minimum signal strength by each receiver associated with the particular cluster further comprising the step of either (i) using a static value for each receiver who did not receive a signal or a signal below the minimum signal strength when calculating an average signal strength for the particular cluster, or (ii) calculating the average signal strength only from the receivers who received a signal having a signal strength above the preconfigured minimum signal strength (Fig. 11 and par. 0097-0103 disclose computing weighted average score of signal strength received above threshold as discussed in par. 0072-0077).

Regarding claim 16, Goh discloses a method for determining a presence of an asset or person at a particular area within a location by an electronic location identification and tracking system (abstract), said method comprising the steps of: 
a. electronically receiving one or more signals containing identification information from at least one wireless beacon associated with a particular asset or person by one or more wireless radio, sound and/or light-based receivers (par. 0028-0031, Fig. 7 and par. 0057-0063, 0066-0069 disclose receiving RF signal from hybrid tag 104) running an electronic location identification and tracking system application ("App") par. 0068 discloses “When a SmartNODE 110 receives a data packet from a Hybrid Tag 104, it will append its ID to the data packet, then send it to the controller server 122", therefore, the receiver is running location id and tracking system app; par. 0057-0068, 0079 disclose tracking software architecture running on sensor system); 
b. electronically determining by the App whether each beacon signal received is from a beacon whose identifier is previously programmed into the App (par. 0066-0069 disclose associating location ID of smartNODE to hybrid tag to determine location of tag, therefore, the beacon signal with location id is a known beacon); 
c. for each known beacon signal received by the App, electronically querying a database to electronically receive asset or person properties for each known beacon and to electronically receive location properties for the one or more receivers, wherein the location properties include information on the number and identity of wireless radio, sound and/or light-based receivers grouped as a particular cluster of receivers for the particular area within the location (Fig. 11 and par. 0097-0103 disclose receiving signal by receiver cluster for presence determination); and 
d. electronically determining by the App if a signal was received from each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers (Fig. 11 and par. 0097-0103 disclose receiving signal by receiver cluster for presence determination).

Regarding claim 17, Goh discloses the method for determining a presence of an asset or person of claim 16, wherein if a signal was received by each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers in step (d) further comprising the steps of: (e) electronically determining a signal strength for each beacon signal received by the one or more receivers (Fig. 11 and par. 0097-0103 disclose receiving signal by receiver for presence determination wherein the signal strength is above minimum threshold as discussed in par. 0072-0077); (f) electronically determining an average signal strength from all of the signal strengths received in step (e) (Fig. 11 and par. 0097-0103 disclose computing weighted average score of signal strength received above threshold as discussed in 0072-0077 and the signal strength is weighted based on weak or strong signal packet as discussed in par. 0082); and (g) electronically comparing the average signal strength to a preconfigured minimum signal strength value for the particular area or particular cluster of receivers (par. 0074-0075 disclose average signal strength is compared to estimate the distance of hybrid tag to receiver).

Regarding claim 18, Goh discloses the method for determining presence of an asset or person of claim 17 wherein if the average signal strength is above the preconfigured minimum signal strength value the asset or person is considered present at the particular area within the location associated with the particular cluster of receivers (Fig. 11 and par. 0097-0103 disclose receiving signal by receiver for presence determination wherein the signal strength is above minimum threshold as discussed in par. 0072-0077).

Regarding claim 20, Goh discloses the method for determining a presence of an asset or person of claim 16 wherein if a signal was not received by each wireless radio, sound and/or light-based receiver associated with the particular cluster of receivers in step (d) further comprising the step of either (i) using a static value for each missing receiver who did not receive a signal when calculating an average signal strength for the beacon signals of the beacons within proximity of a particular cluster of receivers, or (ii) calculating the average signal strength from the beacon signals received from the wireless radio, sound and/or light-based receivers associated with the particular cluster of receivers (Fig. 11 and par. 0097-0103 disclose computing weighted average score of signal strength received above threshold as discussed in par. 0072-0077).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (US 20110148602 A1) in view of LabVIEW (“Threshold Detector IV”, June 2011).

Regarding claim 5, Goh discloses the method for registering a location of claim 2, however, silent on details about the step of electronically entering information regarding a minimum time duration that a receiver must receive a beacon signal having a beacon signal strength threshold for each of the receivers in the cluster of receivers defined in step (c) in order for a receiver to be considered to have a receive a valid signal from a beacon associated with an asset or person through the electronic location identification and tracking system and storing the entered minimum time duration for each receiver in the electronic database.
Labview disclose electronically entering information regarding a minimum time duration that a receiver must receive a signal having a beacon signal strength threshold in order for a receiver to be considered to have a receive a valid signal (Threshold detector VI function for detecting signal above threshold for a certain width of time wherein the parameter for the function can be electronically entered).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Goh, and have minimum time duration for registering a signal, as taught by Labview because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide ability to customize parameter of location tracking system.

Regarding claim 19, Goh discloses the method for determining a presence of an asset or person of claim 17, and further discloses determining average signal strength (Fig. 11 and par. 0097-0103 disclose computing weighted average score of signal strength received above threshold as discussed in 0072-0077 and the signal strength is weighted based on weak or strong signal packet as discussed in par. 0082), however, the reference is silent on further details about wherein where the average signal strength is above the preconfigured minimum signal strength value further comprising the step of electronically determining if the average signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time.
Labview discloses where the signal strength is above the preconfigured minimum signal strength value for the receiver further comprising the step of electronically determining if the signal strength remains above the preconfigured minimum signal strength value for a preconfigured period of time (Threshold detector VI function for detecting signal above threshold for a certain width of time wherein the parameter for the function can be electronically entered).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Goh, and have parameter regarding to minimum time duration electronically entered, as taught by Labview because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide ability to detect valid signal.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (US 20110148602 A1) in view of Bajko (US 20130217427 A1) and Wurster et al. (US 20140254466 A1).

Regarding claim 6, Goh discloses the method for registering a location of claim 1, however, silent on details about wherein the configuration information for each receiver in a receiver cluster comprises a MAC address and a Name, wherein the Name is related to an area at the location and is the same for each receiver in the receiver cluster and the MAC address is unique to a specific receiver such that each receiver in the receiver cluster has a different MAC address.
Bajko discloses wherein the configuration information or identification for each receiver in a receiver cluster comprises a MAC address and a Name, wherein the Name is related to an area at the location and is the same for each receiver in the receiver cluster (par. 0029 disclose configuration of access point including MAC address and name of location).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Goh, and have MAC address associated with location, as taught by Bajko because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to store location information for tracking purpose.
However, the combined teaching is silent on details about the MAC address is unique to a specific receiver such that each receiver in the receiver cluster has a different MAC address.
Wurster discloses using unique MAC address for wireless device (par. 0096).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Goh and Bajko, and have using unique MAC address for wireless device, as taught by Wurster because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize well known practice in providing identity for wireless devices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643